Carlisle, Judge.
This case is a companion case to Nechtman v. B. Thorpe & Co., Inc., ante. The sole assignment of error in the bill of exceptions here is to the judgment of the trial court denying the motion for a new trial which judgment was entered after the judgment granting a judgment n. o. v. which is complained of in the companion case. That judgment having been affirmed, counsel for both parties in this case agree that the assignment of error in the bill of exceptions in this case is rendered moot and need not be considered by this court. Accordingly, the writ of error must be dismissed.

Writ of error dismissed.


Gardner, P. J., and Townsend, J., concur.